Citation Nr: 0732188	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-41 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an earlier effective date prior to October 10, 
2003, for the grant of service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.  

This matter comes before the Board fo Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 50 percent disability evaluation effective 
from October 10, 2003.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A final rating decision dated in September 1996 denied 
service connection for PTSD.

3.  Following the issuance of the September 1996 rating 
decision, a formal or informal claim for service connection 
for PTSD was not received prior to a formal claim filed on 
October 7, 2003.



CONCLUSION OF LAW

The requirements for an effective date of October 7, 2003, 
for the grant of service connection for PTSD have been met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

As will be discussed below, the Board has determined that 
there is no legal entitlement to the claimed benefits as a 
matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice provisions and duty to assist 
provisions are inapplicable.  See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A.                   
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date 
of an award of disability compensation based on a claim to 
reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is entitled to an earlier effective date for the 
grant of service connection for PTSD.  The veteran first 
presented his claim for service connection for PTSD in a 
statement received in March 1996.  However, a September 1996 
rating decision denied that claim.  The veteran was notified 
of that decision and of his appellate rights.  In fact, the 
September 1996 notice letter specifically stated, "If you 
think our decision is wrong, you should write and tell us 
why."  It was also noted that the enclosed VA Form 4107 
explained his right to appeal.  However, the veteran never 
indicated that he wished to appeal the September 1996 rating 
decision.  In general, rating decisions that are not timely 
appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  The veteran has not filed a claim for revision or 
reversal of the September 1996 rating decision based on clear 
and unmistakable evidence.  See 38 U.S.C.A. §§ 5109A, 7105; 
38 C.F.R. § 3.105.

Following the issuance of the September 1996 rating decision, 
the veteran first presented his claim for service connection 
for PTSD in a statement dated in October 2003.  That 
statement was stamped as having been received by VA on both 
October 7, 2003, and October 10, 2003.  To the extent that 
there is any reasonable doubt as to the date that the 
informal claim was received, that doubt will be resolved in 
the veteran's favor.  Therefore, the Board finds that October 
7, 2003, is the correct date for the grant of service 
connection for PTSD.  

The Board has also considered whether the veteran would be 
entitled to an earlier effective date prior to October 7, 
2003.  However, there is no basis under the governing legal 
criteria to establish that he is legally entitled to an 
earlier effective date prior to October 7, 2003, for the 
grant of service connection for PTSD.  The record does not 
contain any earlier statement or action indicating an intent 
to file a claim.  In fact, the veteran did not submit 
anything to VA between the issuance of the September 1996 
rating decision and the receipt of his informal claim on 
October 7, 2003.  As such, the veteran did not demonstrate an 
intent to raise an informal claim for service connection for 
PTSD.   Therefore, the Board finds that a formal or informal 
claim was not received prior to the informal claim filed on 
October 7, 2003.

The Board does observe that the veteran received treatment 
for PTSD between the issuance of the September 1996 rating 
decision and his claim received on October 7, 2003.  Although 
those treatment records do show that he sought treatment for 
and was diagnosed with PTSD, the veteran did not express any 
intent to file a claim for service connection at that time.  
Rather, he merely sought treatment for the disorder.  As 
such, it was not clear that the veteran intended to file a 
claim. While VA is obligated to consider all possible bases 
for compensation, this does not mean that it must consider 
claims that have not been raised.  See Dunson v. Brown, 4 
Vet. App. 327, 330 (1993) (an informal claim must identify 
the benefit sought); cf. Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that the Board is not required to anticipate a 
claim where no intention to raise it was expressed). 

The Board does acknowledge that VA regulations provide that 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of reports of outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  However, the Board also notes that 
the type of reopening contemplated by the regulation is one 
for compensation where a claim for service connection for a 
disability has been allowed but "compensation disallowed for 
the reasons that the service-connected disability is not 
compensable in degree."  38 C.F.R. § 3.157(b); see MacPhee 
v. Nicholson, No. 05-7089 (Fed. Cir. August 15, 2006) 
(holding that medical records do not satisfy the regulatory 
requirements of an informal claim if the condition disclosed 
in the medical records had not previously been determined to 
be service-connected); see also Crawford v. Brown, 5 Vet. 
App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.").  That is not the situation here.  Rather, a 
claim for service connection for PTSD was most recently 
denied in September 1996.  Thereafter, the RO reopened the 
claim in March 2004 and granted service connection for PTSD.  
Thus, the reopening of the claim for service connection is 
not the kind of reopening that is contemplated by 38 C.F.R. § 
3.157(b).  In this case, no formal claim for service 
connection for PTSD had ever been allowed before the March 
2004 rating decision was promulgated.  Accordingly, the 
provisions of section 3.157(b) do not apply in this case.  
Therefore, the Board concludes that the veteran's treatment 
within one year prior to October 7, 2003 does not constitute 
an informal claim for service connection.

In summary, the Board concludes that the veteran is entitled 
to an earlier effective of October 7, 2003, for the grant of 
service connection for PTSD.  However, the veteran did not 
demonstrate an intent to claim service connection for the 
disorder prior to that date.  Therefore, the Board finds that 
a formal or informal claim was not received prior to his 
statement received on October 7, 2003.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to October 7, 
2003, for the grant of service connection for PTSD.  


ORDER

An earlier effective dated of October 7, 2003, for the grant 
of service connection for PTSD is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


